 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10                                  WESTERN DIVISION
11
     _______________________________
12                                  )
                                    )
13   CARL BENNETT,                  )          No. LA CV 18-04996-VBF-AS
                                    )
14                  Plaintiff,      )          ORDER
                                    )
15        v.                        )          Adopting the Report & Recommendation:
                                    )          Dismissing the Action With Prejudice
16   FELICIA PONCE et al.,          )          For Lack of Prosecution and Failure to
                                    )          Comply With Court Orders
17                  Defendants.     )
     _______________________________)
18
19         The Report and Recommendation is ADOPTED: this action is DISMISSED WITH
20   PREJUDICE for lack of prosecution and failure to comply with court orders.
21         Consistent with Fed. R. Civ. P. 58, final judgment will be entered as a separate
22   document.
23         This action is TERMINATED (JS-6).
24         IT IS SO ORDERED.
25
26   Dated: June 2, 2021
                                               ______________________________
27
                                                 Honorable Valerie Baker Fairbank
28                                               Senior United States District Judge
